Citation Nr: 1706943	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  16-42 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 23, 2015, for the assignment of a 50 percent rating for migraine including migraine variants (migraines).  


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Accredited Agent


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1994 to January 2014.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A motion for clear and unmistakable error (CUE) is not currently before the Board.  In January 2016, the Veteran's agent filed a motion for revision of an October 2015 rating decision on the basis of CUE.  Because the October 2015 rating decision never became final, it is not subject to collateral attack via a CUE motion.  See 38 C.F.R. § 3.105(a).  Relatedly, to the extent the RO's June 2015 rating decision revised its prior findings on the basis of CUE, the CUE finding was fully favorable to the Veteran, and the Veteran has not alleged CUE in that determination.  Thus, a CUE motion is not currently pending before the Board.  


FINDINGS OF FACT

1.  It is not factually ascertainable prior to June 23, 2015, that entitlement to a 50 percent disability level had arisen for the Veteran's migraines.  

2.  The RO issued a rating decision in June 2015 granting an initial 10 percent disability rating for the Veteran's migraines effective from February 1, 2014, which is the maximum disability rating and effective date she requested in a July 2014 notice of disagreement (NOD); she filed a supplemental claim for increase, together with a June 2015 Disability Benefits Questionnaire (DBQ), in July 2015.  



CONCLUSION OF LAW

The criteria for assignment of an effective date prior to June 23, 2015, for the award of a 50 disability rating for migraines, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

(1) Date Entitlement Arose

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's headache disability has been assigned disability ratings under Diagnostic Code (DC) 8100 of 38 C.F.R. § 4.124a.  

The applicable rating schedule is set forth as follows:

8100   Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

Medical reports may not use the word "prostration."  However this is an adjudicative determination based on the extent to which the facts meet the definition of the term.  See M21-1, III.iv.4.G.7.c.

Accordingly, "prostrating," as used in 38 CFR 4.124a, DC 8100, means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.a.  Completely prostrating as used in 38 CFR 4.124a, DC 8100, means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See M21-1, III.iv.4.G.7.b.

Prostration is substantially defined by how the disabled individual subjectively feels and functions when having migraine headache symptoms.  See M21-1, III.iv.4.G.7.c.  However, examples of prostrating symptoms include 1) experiencing severe headaches and vomiting when exposed to light; 2) not engaging in any activities when this occurs; and 3) must rest or sleep during these episodes.  See M21-1, III.iv.4.G.7.d. 

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

(2) Date of Claim

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  "[A]n increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  If the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  See 38 U.S.C.A. §5110(b)(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o)(1); VAOPGCPREC 12-98 (1998). 

Prior to March 24, 2015, according to 38 C.F.R. § 3.157(b), once a claim for compensation was allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital would be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

Since March 24, 2015, when medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination, hospitalization, or medical treatment.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established.  38 C.F.R. § 3.400(o)(2) (effective from March 24, 2015); 79 Fed. Reg. 57660, Standard Claims and Appeals Forms (Sept. 25, 2014) (to the extent a record that itself constitutes a claim is in existence as of the date this rule becomes effective and has not been identified and acted upon, this rule cannot extinguish that record's status as a claim under the law that was in effect as of the time that record was created, to the extent it is ever identified as claim). 

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011). 

In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98.  Thus, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  

A veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

In this case, the Board finds that an earlier effective date for the award of a 50 percent disability rating for migraines is not assignable.  

The procedural history of the case bears special attention.  The Veteran filed an original claim of service connection for headaches in November 2013 while still in service.  The RO granted the claim in a July 2014 rating decision.  A noncompensable disability rating was assigned from February 1, 2014, which was the first day following the Veteran's separation from service.  Within one year of that decision, in July 2014, the Veteran filed a VA Form 21-0958, NOD, disagreeing with the disability rating assigned in the July 2014 rating decision; she indicated that a 10 percent rating should be assigned.  In April 2015, the RO received a power of attorney appointing the instant agent as the Veteran's representative.  In June 2015, the RO issued a second rating decision granting a 10 percent rating effective from February 1, 2014.  The RO found that a clear and unmistakable error had been made in the assignment of a noncompensable rating.  

The following month, July 2015, the Veteran filed a VA Form 21-526b, Supplemental Claim for Compensation.  In this form, the Veteran asked for reconsideration of the June 2015 rating decision.  She specified that she wanted a higher evaluation of 50 percent with an effective date of February 1, 2014.  She included a June 2015 DBQ filled out by her military doctor.  In July 2015, the RO sent her a letter explaining that a claim for an earlier effective date was not accepted, but that she may file a CUE motion.  Several months later, in October 2015, the RO issued a rating decision denying an earlier effective date for a higher evaluation for headaches, but assigning a 30 percent evaluation for headaches effective from July 22, 2015.  

Next, in January 2016, the Veteran filed a CUE motion alleging CUE in the October 2015 rating decision.  At the same time, the Veteran filed a VA Form 21-526b asking for reconsideration of the October 2015 rating decision; she requested that the 30 percent disability rating be effective from February 1, 2014.  In response, the RO issued a rating decision in March 2015 granting an earlier effective date for the 30 percent rating from June 23, 2015.  Several days later in March 2016, the Veteran filed a statement asking that the 30 percent rating be assigned from the date of her initial claim.  The RO denied this request in an April 2016 rating decision.  The Veteran then filed a standard NOD form in August 2016.  She disagreed with the effective date of the award as she asserted that the 30 percent rating should be made effective February 1, 2014.  

Several days later in August 2016, the RO issued a rating decision granting a 50 percent disability rating effective from June 23, 2015.  The RO found CUE in the October 2015 rating decision to the extent that it "under-evaluated the disability of migraine including migraine variants."  On the same date, the RO issued a statement of the case (SOC) addressing entitlement to an earlier effective date for the disability rating for headaches.  The Veteran perfected her appeal in September 2016 by filing a VA Form 9.  

(1) Date Entitlement Arose

As a threshold matter in this case, the evidence does not show that entitlement to the 50 percent disability rating arose prior to June 23, 2015.  

The 50 percent rating was assigned on the basis of the June 2015 DBQ completed by the Veteran's physician.  It indicates that the Veteran had an increase in frequency of headaches starting in 2014 to at least once per week with no change in characteristics.  The headaches were characteristic prostrating attacks that were more frequent than once per month and were very frequent prostrating and prolonged attacks.  According to this doctor, the headaches did not impact the Veteran's ability to work.  The doctor noted that the Veteran was enrolled in school, and had difficulty with concentration when she had a headache.  

This doctor's assessment is highly probative evidence tending to make it unlikely that the Veteran's migraines were productive of, or capable of producing, a severe economic inadaptability prior to June 23, 2015.  In fact, it indicates that the only impact on her economic adaptability was difficulty concentrating on her school work during a headache.  This indicates some degree of impairment on her daily life, but not a severe economic inadaptability.  

The remaining evidence includes VA outpatient treatment records, which provide no indication as to the impact of her headaches on her economic adaptability.  For instance, an August 2015 VA Primary Care note shows complaints of migraine headaches for 5 years with the last attack 2 days ago, associated with photophobia, feels nauseous, and lasting for approximately 8 to 10 hours without medications.  As this evidence does not discuss the impact of her headaches on her daily life, this evidence is neither positive nor negative evidence.  

The Board is mindful here that the Veteran has been taking medication for her headaches.  The introduction of medication, however, does not diminish the evidence or render it inaccurate or misleading.  The descriptions of her headaches reflect the actual level of disability at the times of those medical appointments, and they therefore reflect "the elements of disability present" at those times.  See 38 C.F.R. § 4.2.  This also reflects the condition of her body under "the ordinary conditions of life."  See 38 C.F.R. § 4.10.  Otherwise stated, nothing in the rating schedule for headaches warrants subtracting whatever positive influences medication has on her headaches.  See McCarroll v. McDonald, 28 Vet. App. 267, 277-78 (2016) (addressing hypertension) (J. Kasold concurring).  

In short, without an indication that her headaches produced, or were capable of producing a severe economic inadaptability prior to June 23, 2015, the 50 percent disability level is not factually ascertainable prior to that date.  The above discussion is in no way intended to call into question the appropriateness of the 50 percent rating assigned from that date.  

(2) Date of Claim

The Board also finds that June 23, 2015, is the earliest assignable effective date because a claim for increase was not pending prior to that date.  

The 50 percent rating was assigned from that date in an August 2015 rating decision based on the DBQ completed on that date.  This was within one year of the July 2015 submission the RO construed as a claim for an increased rating.  

The central question now at issue involves whether the Veteran's original claim, filed in November 2013, remained pending after the June 2015 rating decision granting a 10 percent rating.  

Again, the claims file shows that the Veteran filed an original claim of service connection for headaches in November 2013.  The claim was granted in an April 2014 rating decision.  A noncompensable rating was assigned from February 2014, which was the day following her separation from active duty service.  In July 2014, the Veteran filed a standard NOD form in which she was given the opportunity to identify the "Percentage (%) Evaluation Sought (If known)."  In this box, she wrote "10%."  On the next page, she wrote a narrative statement explaining her disagreement.  She started by stating "I disagree with the assigned non-compensable evaluation[.]"  She closed by asking the RO to "Please reevaluate your evaluation."  

Two months later, in a June 2015 rating decision, the RO granted a 10 percent rating effective February 1, 2014 (the original effective date for the award of service connection).  

Based on this sequence of events, the Board finds that the original claim became final.  Most importantly, the Veteran specifically limited her appeal in her July 2014 standard NOD form to a 10 percent rating.   Her narrative statements on that form provide no indication that she was seeking higher than the 10 percent rating.  Instead, they reiterate her desire to have the RO reevaluate the disability rating assigned, which is consistent with her earlier statement expressing her desire for a 10 percent rating.  This is not a case, for instance, where she wrote that she was seeking "at least" a 10 percent rating.  Because the RO granted the maximum disability rating she was seeking, the original claim did not remain in controversy and the RO could no longer act on it.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Because the appeal no longer remained pending after the June 2015 rating decision, the Veteran's July 2015 submission cannot be considered an NOD to the decision granting 10 percent.  Correspondingly, the submission of a DBQ in July 2015 cannot be considered new and material evidence under 38 C.F.R. § 3.156(b).  This is because there was no appeal period running during this time due to the fact that the benefit sought on appeal had been granted.  See 38 C.F.R. § 3.156(b).  Thus, her July 2015 submission is considered an informal claim for increase or intent to file.  

The RO found that the June 2015 DBQ, which was filed in conjunction with the July 2015 claim for increase, showed an increase in disability.  Accordingly, the RO assigned the 50 percent disability rating mechanically from the date of the DBQ.  See Gaston, 605 F.3d at 984.  Generally, the effective date for the award of an increased rating should not be assigned mechanically from the date of an examination, but from the date that the increase in disability can be first factually ascertainable.  See Swain, 27 Vet. App. at 224; accord Young, 766 F.3d at 1348.  Here, as explained, an increase in disability to the 50 percent level is not factually ascertainable from the June 2015 DBQ.  Thus, it is not factually ascertainable that an increase occurred during the one-year look-back period prior to the July 2015 claim.  Again, the Board will not disturb the RO's assignment of a 50 percent rating from that date as that is not an issue within the scope of this appeal.  

Finally, the claims file contains additional service treatment records (STRs) received after the April 2014 rating decision.  Reconsideration of the claim under 38 C.F.R. § 3.156(c) is not warranted, however, because the award of the 50 percent rating was not based all or in part on these records.  See 38 C.F.R. § 3.156(c)(3).  As indicated, the award was based solely on the results of the June 2015 DBQ.  Furthermore, to the extent reconsideration of the original claim of service connection may be warranted in light of these STRS, the earlier possible effective date for the award of service connection has already been granted-the day following the Veteran's separation from active service.  See Emerson v. McDonald, 28 Vet. App. 200, 210 (2016); see also 38 C.F.R. § 3.400(b)(2)(i).  Thus, reconsideration of the original claim of service connection is moot.  

In light of the foregoing, the Board is unable to assign an effective date earlier than June 23, 2015, for the award of a 50 percent disability rating for the Veteran's migraines.  There is no legal basis to assign an effective date earlier than June 23, 2015, which is the date the RO found an increase in disability to be first factually ascertainable.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Consequently, even after resolving all reasonable doubt in the Veteran's favor where possible, the appeal for an earlier effective date for the award of a 50 percent disability rating must be denied as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.




	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than June 23, 2015, for the award of a 50 percent disability rating for migraines, is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


